Case: 12-11271   Date Filed: 08/22/2012   Page: 1 of 2

                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11271
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:94-cr-00281-JAL-3

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

COREY HARRELL,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (August 22, 2012)

Before HULL, FAY and KRAVITCH, Circuit Judges

PER CURIAM:

      Robert E. Adler, appointed counsel for Corey Harrell in this criminal appeal,

has moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
              Case: 12-11271     Date Filed: 08/22/2012   Page: 2 of 2

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s motion

to withdraw is GRANTED, and the district court’s denial of Harrell’s § 3582(c)(2)

motion per Amendment 750 is AFFIRMED.




                                          2